DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on October 6, 2022. Claims 1, 12, and 13 have been amended. Claim 20 has been withdrawn.
 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yaita et al. (US 9,421,561 B2).
With regard to claim 1, Yaita discloses a showerhead (Fig. 1) comprising: a housing defining a fluid inlet pathway; and an engine (20) rotatably mounted to the housing (Fig. 3A), the engine including a series of inlet ports (23 and 24) opening through an external sidewall of the engine (Fig. 3A), the series of ports (23 and 24) associated with different flow pathways (Figs. 3A/3B) defined within the engine; wherein rotation of the engine relative to the housing selectively aligns the fluid inlet pathway with one of the series of ports (Figs. 2A-2C).
With regard to claim 2, the device of Yaita discloses the invention as disclosed in the rejection above. Yaita further discloses the series of ports (23/24) are aligned in a horizontal plane and spaced around the external sidewall of the engine (Fig. 2A-2C).
With regard to claim 3, the device of Yaita discloses the invention as disclosed in the rejection above. Yaita further discloses the external sidewall of the engine extends between a front surface and a rear surface of the engine (Fig. 3A-3B).
With regard to claim 4, the device of Yaita discloses the invention as disclosed in the rejection above. Yaita further discloses each port of the series of ports is associated with a different operation mode of the showerhead (Col. 6 lines 8-21).
With regard to claim 5, the device of Yaita discloses the invention as disclosed in the rejection above. Yaita further discloses each port of the series of ports is associated with a different flow pathway of the engine (Col. 6 lines 8-21).
With regard to claim 7, the device of Yaita discloses the invention as disclosed in the rejection above. Yaita further discloses a selected port of the series of ports (23/24) defines an inlet flow direction of the engine, and the inlet flow direction is substantially parallel to the fluid inlet pathway (Fig. 3A-3B).

Claims 1-9, 11-13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taketomi et al. (US 7,017,837 B2).
With regard to claim 1, Taketomi discloses a showerhead (Fig. 2) comprising: a housing defining a fluid inlet pathway; and an engine (11) rotatably mounted to the housing (Fig. 2), the engine including a series of inlet ports (11h) opening through an external sidewall of the engine (11), the series of ports (11h) associated with different flow pathways (Figs. 2 and 3) defined within the engine; wherein rotation of the engine relative to the housing selectively aligns the fluid inlet pathway with one of the series of ports (Col. 22 lines 20-23).
With regard to claim 2, the device of Taketomi discloses the invention as disclosed in the rejection above. Taketomi further discloses the series of ports (11h) are aligned in a horizontal plane and spaced around the external sidewall of the engine (Fig. 2).
With regard to claim 3, the device of Taketomi discloses the invention as disclosed in the rejection above. Taketomi further discloses the external sidewall of the engine extends between a front surface and a rear surface of the engine (Fig. 2).
With regard to claim 4, the device of Taketomi discloses the invention as disclosed in the rejection above. Taketomi further discloses each port of the series of ports is associated with a different operation mode of the showerhead (Fig. 2 and 3).
With regard to claim 5, the device of Taketomi discloses the invention as disclosed in the rejection above. Taketomi further discloses each port of the series of ports is associated with a different flow pathway of the engine (Fig. 2 and 3).
With regard to claim 6, the device of Taketomi discloses the invention as disclosed in the rejection above. Taketomi further discloses an outlet nozzle (12g) defining an outlet flow direction oriented substantially perpendicular to the fluid inlet pathway (Fig. 3).
With regard to claim 7, the device of Taketomi discloses the invention as disclosed in the rejection above. Taketomi further discloses a selected port of the series of ports (11h) defines an inlet flow direction of the engine, and the inlet flow direction is substantially parallel to the fluid inlet pathway (Fig. 2).
With regard to claim 8, the device of Taketomi discloses the invention as disclosed in the rejection above. Taketomi further discloses a seal  positioned between the external sidewall of the engine and the housing to fluidically seal the fluid inlet pathway with a selected port of the series of ports (Col. 22 lines 50-67).
With regard to claim 9, the device of Taketomi discloses the invention as disclosed in the rejection above. Taketomi further discloses the seal is movable in a radial direction relative to the external sidewall of the engine (Col. 22 lines 50-67).
With regard to claim 11, the device of Taketomi discloses the invention as disclosed in the rejection above. Taketomi further discloses the seal defines an aperture therethrough for fluidically coupling the fluid inlet pathway and the selected port of the series of ports (Col. 22 lines 50-67).
With regard to claim 12, the device of Taketomi discloses the invention as disclosed in the rejection above. Taketomi further discloses the housing defines a handle (external surface  of 12) and a spray head (12d), and the seal (Col. 22 lines 50-67) is received in a pocket defined at the intersection of the handle and the spray head (Fig. 2).
With regard to claim 13, the device of Taketomi discloses the invention as disclosed in the rejection above. Taketomi further discloses the housing defines a handle (external surface  of 12), and the fluid inlet pathway is defined within and extends along the length of the handle (Fig. 2).
With regard to claim 19, the device of Taketomi discloses the invention as disclosed in the rejection above. Taketomi further discloses a snap ring (14) positioned between the housing and engine to rotatably mount the engine to the housing (Fig. 2).



Allowable Subject Matter
Claims 10 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/            Primary Examiner, Art Unit 3752